DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.  Claim 16 is canceled by Applicant.  Claims 1-15 & 17-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 10 have been considered but are moot given the examiner’s amendment below.
Applicant’s arguments with respect to claim 17 have been fully considered and are persuasive in view of Applicant’s amendments to the claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hissan Anis on 3/7/2022.
The application has been amended as follows: 


IN THE CLAIMS:
1.  A combustion system combustion system comprising: 
a combustion liner; [[and]] 
a flow sleeve[[,]]; and 
[[the]] a transition duct, the transition duct comprising: 
an inlet ring; 
a duct body connected to the inlet ring; 
an aft frame connected to the duct body; 
a bellmouth positioned radially outward of and encompassing the inlet ring, the bellmouth having a body portion and a flared inlet adjacent the body portion, the flared inlet having a curved inner surface, a curved outer surface opposing the curved inner surface, and a curved outer edge connecting the curved inner surface and the curved outer surface, wherein both the curved inner surface and the curved outer surface curve away from the inlet ring; and, 
a plurality of struts extending continuously from the body portion to the inlet ring, the struts having a rounded leading edge, an opposing trailing edge, and a tapering body, a thickness of the leading edge being greater than a thickness of the trailing edge, 
wherein: 
the inlet ring engages the combustion liner; 
the body portion is coupled to an end of the flow sleeve; and
the duct body and the inlet ring collectively define a pathway configured to direct hot combustion gases to a turbine.  

2.  The combustion system of claim 1, wherein the bellmouth terminates at the flared inlet.  

3.  The combustion system of claim 1, wherein the inlet ring, the bellmouth, and the plurality of struts are an integral assembly.  

4.  The combustion system of claim 1, wherein the plurality of struts is oriented parallel with respect to an axis extending through the inlet ring.  

5.  The combustion system of claim 1, wherein the plurality of struts is oriented at an angle relative to an axis extending through the inlet ring.  

6.  The combustion system of claim 1, wherein the plurality of struts is equally spaced about a perimeter of the inlet ring.  

7.  The combustion system of claim 1, wherein a distance between the plurality of struts is unequal.  

8.  The combustion system of claim 1, wherein a length of the inlet ring is less than a length of the bellmouth.  

9.  The combustion system of claim 1, further comprising a plurality of cooling holes in the duct body.  

10. - - CANCELLED - - 

11. - - CANCELLED - -

12. - - CANCELLED - -

13. - - CANCELLED - -

14. - - CANCELLED - -

15. - - CANCELLED - -

20.  The method of claim 17, further comprising directing the flow of air over an outer surface of [[a]] the combustion liner.

Allowable Subject Matter
Claims 1-9 & 17-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741